Citation Nr: 0902953	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for removal of an 
ovary.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty in the United 
States Army from October 1986 to October 1989 and from 
September 1990 to June 1991 in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg. Florida.  

In December 2008 the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
her claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

The veteran contends that service connection is warranted for 
PTSD.  She contends that her most traumatizing stressor 
occurred when she was in Dhahran in Saudi Arabia, while 
sitting at a restaurant when she heard a gun shot and saw a 
group of soldiers running into the restaurant screaming and 
yelling "terrorist."  She indicates that she laid under a 
table in desperate fear.  She states that later she learned 
that the gunshot was an accidental firing by a soldier who 
had not cleaned his gun properly.  She also contends that in 
March 1991 while being treated for a skin condition, she was 
referred to a doctor at the local hospital and that while in 
the waiting area, she saw military units bringing in dead 
bodies of soldiers and civilians.  She further states that in 
February 1991 she heard a loud boom and the sky lit up.  She 
later learned that it was a low flying aircraft returning.  
She reports that these loud noises happened frequently and 
were upsetting.  (See, stressor statements received in August 
2004).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in- service stressor(s) actually occurred, and 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

Where the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Here, the veteran does not contend 
and the record does not show that she engaged in combat.  

The record contains diagnoses of PTSD and medical records 
reflect the veteran's statements of stressors in service.  
(See, VA examination of March 2005 and VA treatment records 
(2002-2006).  The RO's efforts to corroborate the veteran's 
stressors were unsuccessful.  In September 2005, the RO 
requested stressor information and in a  September 2005 
response from U. S. Army and Joint Services Records Research 
Center (JSRRC) it was noted that it was unable to verify the 
December 1990 incident concerning the shooting in the 
restaurant after researching the U.S. Army Gulf War record 
collection.  It was also requested that more specific 
information was needed to verify the witnessing of dead 
bodies.  

The veteran has submitted a March 2006 statement from a 
service comrade in which she states that while in Saudi 
Arabia she was present with the veteran when gun shots were 
fired in a dining facility where their company was dining.  
Thus there is a credible statement of personal knowledge as 
to the firing of gun shots while the veteran was in a dining 
facility.  As such, an opinion regarding the etiology of the 
veteran's PTSD is necessary. 

The veteran also seeks service connection for removal of an 
ovary.  She contends that she was treated in service for 
pelvic inflammatory disease and that her current 
gynecological complaints are related to that treatment.  The 
available service treatment records show that the veteran was 
hospitalized and treated for three days in service in 
February 1991 for pelvic inflammatory disease.  Recent 
private treatment records show the veteran was treated for 
fibroids (March 2000) and ovarian cysts (December 2003).  She 
underwent removal of the left ovary and fallopian tube in 
October 2000.  A medical opinion has not been obtained 
regarding the etiology of the veteran's current gynecological 
complaints.  

The appellant is hereby notified that it is her 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran has 
PTSD related to service.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.   

Prior to the examination, specify for the 
examiner the stressor that has been 
determined to have been established by 
the record is that the veteran heard 
gunfire while dining at a restaurant, and 
the examiner must be instructed that only 
that event may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify: (1) whether the alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor found to be established 
by the record and found to be sufficient 
to produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

2.  Schedule the veteran for a VA 
gynecology examination to determine the 
etiology of her current gynecology 
complaints.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should offer 
an opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently diagnosed 
gynecological disorder, including removal 
of an ovary, is related to the veteran's 
service, including her inservice 
treatment for pelvic inflammatory 
disease.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

